DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a data acquisition device of the rotation monitoring device recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 10-17 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A CT imaging method, comprising the following steps: 
scanning an object to be detected by a radioactive source device and a detection device of a scanning device, wherein the scanning device rotates at a non-uniform speed in at least partial process of scanning;
detecting a rotating angle of the scanning device by a rotation monitoring device, and sending a signal by the rotation monitoring device to an imagine device each time the scanning device rotates by a preset angle; and
determining effective detection data by the imaging device according to the signals sent by the rotation monitoring device; and 
generating a CT image by the imaging device based on the effective detection data, wherein the effective detection data refer to data of the detection device acquired each time the scanning device rotates by the preset angle.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The CT imaging method according to claim 10, wherein detecting a rotating angle of the scanning device by a rotation monitoring device, and an imaging device each time the scanning device rotates by a preset angle comprises: 
detecting a position of the scanning device by a position detection device when the scanning device scans the object to be detected by a data acquisition device of a data collecting and selecting device; and 
according to detection results of the position detection device, determining a rotating angle of the scanning device, and sending a signal to the imaging device each time the scanning device rotates by the preset angle by a rotation control device of the rotation monitoring device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a limitation “the detection device rotates by a preset angle” in lines 6-7, which renders the claim indefinite.  Claim 10 recites a limitation “a rotating angle of the scanning device” in line 4.

Claim 11 recites a limitation “detection results” in line 7, which renders the claim indefinite. It is unclear whether or not the detection results refer to a position recited in line 5.
Claim 11 recites a limitation “the position detection device” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 11 recites a limitation “a rotation angle” in lines 7-8, which renders the claim indefinite.  It is unclear whether or not a rotation angle refers to a rotating angle.
Claim 12 recites a limitation “the signals” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Response to Amendment
Applicant’s amendments filed 02 February 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 10 have been fully considered.  The rejection of claim 10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Klingenbeck-Regn (U. S. Patent No. 7,376,214 B2) has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Keall et al. (U. S. Patent No. 9,538,976 B2) disclosed modulating gantry rotation speed and an image acquisition in respiratory-correlated (4D) cone-beam CT images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884